            Case 1:20-cv-01395-RC Document 32 Filed 08/07/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


HON. KEVIN OWEN MCCARTHY, et al.,

                     Plaintiffs,

       v.
                                                   Civil Action No. 20-1395-RC
HON. NANCY PELOSI, et al.,


                     Defendants.



                                   NOTICE OF APPEAL

       Notice is hereby given this 7th day of August, 2020, that Plaintiffs, Hon. Kevin Owen

McCarthy, Hon. Charles Eugene Roy, Hon. Stephen Joseph Scalise, Hon. Elizabeth Lynne

Cheney, Hon. James Daniel Jordan, Hon. James Michael Johnson, Hon. Thomas Jeffrey Cole,

Hon. Rodney Lee Davis, Hon. Andrew Steven Biggs, Hon. Russell Mark Fulcher, Hon. Warren

Earl Davidson, Hon. Michael Jonathan Cloud, Hon. Mark Edward Green, Hon. Jody Brownlow

Hice, Hon. Debra Kay Lesko, Hon. Andrew Peter Harris, Hon. Jeffrey Darren Duncan, Hon.

Ronald Jack Wright, Hon. Scott Gordon Perry, Hon. Bradley Roberts Byrne, Hon. Glen Clay

Higgins, Hon. Michael Clifton Burgess, Hon. Theodore Scott Yoho, Hon. Howard Griffith, Hon.

Lance Carter Gooden, Hon. Gregory Francis Murphy, Hon. Norvell Granger, Hon. Glenn

William Thompson Jr., Hon. Earl Leroy Carter, Hon. Douglas Lee LaMalfa, Hon. Lee Michael

Zeldin, Hon. George Edward Bell Holding, Hon. Michael Ray Turner, Hon. Robert Joseph

Wittman, Hon. Kenneth Michael Conaway, Hon. Frederick B. Keller, Hon. David S. Schweikert,

Hon. William Gregory Steube, Hon. Gregory Joseph Pence, Hon. Guy Lorin Reschenthaler,

Hon. Michael Dennis Rogers, Hon. Gary James Palmer, Hon. Barry Dean Loudermilk, Hon.


                                               1
         Case 1:20-cv-01395-RC Document 32 Filed 08/07/20 Page 2 of 4




William Leslie Johnson, Hon. Thomas Miller McClintock, Hon. Vincent Spano, Hon. Paul

Cook, Hon. Christopher Douglas Stewart, Hon. Brad Robert Wenstrup, Hon. Michael Keith

Simpson, Hon. Addison Graves Wilson, Sr., Hon. William Luetkemeyer, Hon. Kenneth Stanton

Calvert, Hon. Garland Hale Barr IV, Hon. Timothy Floyd Burchett, Hon. John Robert

Moolenaar, Hon. Ralph Warren Norman Jr., Hon. Kevin Ray Hern, Hon. Charles Joseph

Fleischmann, Hon. Devin Gerald Nunes, Hon. Bradley Walker, Hon. Louis Buller Gohmert,

Hon. Robert Brian Gibbs, Hon. Timothy Lee Walberg, Hon. Morris Jackson Brooks, Hon. Ann

Louise Wagner, Hon. Brian Jeffery Mast, Hon. Markwayne Mullin, Hon. Robert Edward Latta,

Hon. Peter Thomas King, Hon. Alexander Xavier Mooney, Hon. Daniel Alan Webster, Hon.

Theodore Paul Budd, Hon. Richard Wayne Allen, Hon. Kenneth Robert Buck, Hon. James

Edward Banks, Hon. Michael Joseph Bost, Hon. Ronald Gene Estes, Hon. Cathy Anne

McMorris Rodgers, Hon. Steven Ernst Stivers, Hon. Denver Lee Riggleman III, Hon. Michael

Garcia, Hon. Stephen Allen Womack, Hon. Darin McKay LaHood, Hon. John Kelly, Hon.

Randall Keith Weber, Hon. James Hill, Hon. Douglas Allen Collins, Hon. Kevin Patrick Brady,

Hon. James Daniel Bishop, Hon. Michael Patrick Guest, Hon. Carol Devine Miller, Hon. Neal

Patrick Dunn, Hon. David Cheston Rouzer, Hon. Harold Dallas Rogers, Hon. Robert Brown

Aderholt, Hon. James Scott, Hon. Gregory Richard Gianforte, Hon. David Patrick Joyce, Hon.

Donald Edwin Young, Hon. John Williams, Hon. William Patrick Huizenga, Hon. William

Balderson, Hon. Gregory Paul Walden, Hon. Robert William Bishop, Hon. John Warren

Bergman, Hon. William Hose Flores Sr., Hon. Steven Charles Watkins Jr., Hon. Scott Randall

Tipton, Hon. George Joseph Kelly, Hon. David Phillip Roe, Hon. Jason Thomas Smith, Hon.

Paul Mitchell III, Hon. Jenniffer Aydin Gonzalez-Colon, Hon. Eric Alan Crawford, Hon.

Benjamin Lee Cline, Hon. Ralph Lee Abraham Jr., Hon. Brian Philip Babin, Hon. Kelly Michael



                                             2
          Case 1:20-cv-01395-RC Document 32 Filed 08/07/20 Page 3 of 4




Armstrong, Hon. Jacqueline R. Walorski, Hon. Steven McCarty Palazzo, Hon. Paul Anthony

Gosar, Hon. William Ballard Hurd, Hon. Steven Arnold King, Hon. Virginia Ann Foxx, Hon.

William Joseph Posey, Hon. Samuel Bruce Graves Jr., Hon. William Robert Woodall III, Hon.

Bruce Eugene Westerman, Hon. Thomas P. Tiffany, Hon. Nicholas Van Campen Taylor, Hon.

Bryan George Steil, Hon. Peter Allen Stauber, Hon. Frank James Sensenbrenner Jr., Hon. John

Henry Rutherford, Hon. John Williams Rose, Hon. Martha Kehres Roby, Hon. Peter Graham

Olson, Hon. Daniel Milton Newhouse, Hon. Daniel P. Meuser, Hon. Roger Wayne Marshall,

Hon. David Frank Kustoff, Hon. John Patrick Joyce, Hon. Richard Lane Hudson, Hon. Joseph

Albert Hollingsworth III, Hon. Vicky Jo Hartzler, Hon. James Lee Hagedorn, Hon. Steven Brett

Guthrie, Hon. Glenn S. Grothman, Hon. Garret Neal Graves, Hon. Michael John Gallagher, Hon.

Thomas Earl Emmer Jr., Hon. Scott Eugene DesJarlais, Hon. Daniel Reed Crenshaw, Hon. John

Rice Carter, Hon. Larry Dean Bucshon, Hon. Susan Lynn Wiant Brooks, Hon. Gus Michael

Bilirakis, Hon. Donald John Bacon, Hon. Jodey Cook Arrington, Lorine Spratt, Mickie J. Niland,

Isabel Albarado Rubio, James Shipley Swayze, and Clayton D. Campbell appeal to the United

States Court of Appeals for the District of Columbia Circuit from: (1) the Memorandum Opinion

(ECF No. 31) entered on August 6, 2020; and (2) the Order (ECF No. 30) entered on August 6,

2020 in this case.




                                              3
      Case 1:20-cv-01395-RC Document 32 Filed 08/07/20 Page 4 of 4




Date: August 7, 2020               Respectfully submitted,

                                   /s/ Charles J. Cooper
                                   Charles J. Cooper (Bar No. 248070)
                                   ccooper@cooperkirk.com
                                   Michael W. Kirk (Bar No. 424648)
                                   Harold S. Reeves (Bar No. 459022)
                                   Jose Joel Alicea (Bar No. 1022784)
                                   COOPER & KIRK, PLLC
                                   1523 New Hampshire Avenue, N.W.
                                   Washington, D.C. 20036
                                   (202) 220-9600
                                   (202) 220-9601 (fax)

                                   Attorneys for Plaintiffs-Appellants




                                   4
